DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2015/0028668 A1).
In regards to claim 1, Smith discloses, in figure 2 and 3, a power supply device for a human-powered vehicle, the power supply device comprising: a base (101, Fig. 3; 301; Par 0035); a first electrical port (106 left) provided to the base (101, Fig. 3; 301), and having a first connection configuration (Fig. 3; 306); a second electrical port (106 middle) provided to the base (101, Fig. 3; 301), and having a second connection configuration (Fig. 3; 306); and a third electrical port (106 right) provided to the base (101, Fig. 3; 301), and having a third connection configuration (Fig. 3; 306), the first electrical port, the second electrical port and the third electrical port are arranged adjacent to each other on a same end surface of the base (Fig. 3; electrical ports 106 are arranged adjacent to each other in configurations 306 on a same end surface of the base 301; See Par 0033-0034), the first connection configuration, the second connection configuration, and the third connection configuration having a same shape (see Fig. 3; configuration 306 all have a same shape, Par 0026, 0033).
In regards to claim 2, Smith discloses, in figure 2 and 3, the power supply device according to claim 1, further comprising a battery (Par 0023) provided to the base (101, Fig. 3; 301); and an electronic controller (105) provided to the base and operatively connected to the battery (Par 0032).
In regards to claim 3, Smith discloses, in figure 2 and 3, the power supply device according to claim 2, further comprising an operating member (112), and the electronic controller (105) being configured to be rebooted to a predetermined setting upon the operating member being operated (Par 0025, 0032).
In regards to claim 4, Smith discloses, in figure 2 and 3, the power supply device according to claim 3, wherein the operating member (112) is movably attached to the third electrical port (See Fig. 2; operating member 112 is movably attached to the third electrical port 106 right; Par 0032).
In regards to claim 5, Smith discloses, in figure 2 and 3, the power supply device according to claim 4, wherein the operating member (112) has a connector (107) configured to selectively mate with the first electrical port (106 left), the second electrical port (106 middle), and the third electrical port (106 right; Par 0027, 0035).
In regards to claim 6, Smith discloses, in figure 2 and 3, the power supply device according to claim 4, wherein the operating member (112) is remotely arranged from the base (Par 0032).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2015/0028668 A1) in view of Pozzo et al. (US 2014/0191493 A1).
In regards to claim 7, Smith disclose the power supply device according to claim 1, but does not disclose wherein the base is configured to be arranged in at least one of a seatpost and an internal space of the human-powered vehicle.
However, Pozzo discloses, in figure 7, wherein the base (10) is configured to be arranged in at least one of a seatpost (112) and an internal space of the human-powered vehicle (Par 0145-0146).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Pozzo by including wherein the base is configured to be arranged in at least one of a seatpost and an internal space of the human-powered vehicle in order to increase the strength and/or make a single oblong hollow body and a series of plates, each adapted to different sizes and/or distances between centres of bottle cage fastening inserts (Pozzo, Par 0069).
In regards to claim 8, Smith disclose the power supply device according to claim 1, but does not disclose wherein the base includes a housing having a pillar shape.
However, Pozzo discloses, in figure 7, wherein the base (10) includes a housing having a pillar shape (Par 0145-0146).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Pozzo by including wherein the base includes a housing having a pillar shape in order to increase the strength and/or make a single oblong hollow body and a series of plates, each adapted to different sizes and/or distances between centres of bottle cage fastening inserts (Pozzo, Par 0069).
Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 9, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
the first electrical port, the second electrical port, and the third electrical port extend from the base in a first direction that is parallel to a longitudinal direction of the base.
In regards to claim 12, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
each of the first electrical port, the second electrical port, and the third electrical port has a receiving bore with a cylindrical shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842   
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842